
	

113 HR 5037 IH: The Office of Financial Research Accountability Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5037
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Royce (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to improve the transparency,
			 accountability, governance, and operations of the Office of Financial
			 Research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the The Office of Financial Research Accountability Act of 2014.
		2.Additional duties of the Office of Financial Research
			Section 153 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5343) is
			 amended by adding at the end the following new subsection:
			
				(g)Additional duties
					(1)Annual work plan
						(A)In generalThe Director shall, after a period of 60 days for public notice and comment, annually publish a
			 detailed work plan concerning the priorities of the Office for the
			 upcoming fiscal year.
						(B)RequirementsThe work plan shall include the following:
							(i)A unique alphanumeric identifier and detailed description of any report, study, working paper,
			 grant, guidance, data collection, or request for information that is
			 expected to be in progress during, or scheduled to begin in, the upcoming
			 fiscal year.
							(ii)For each item listed under clause (i), a target date for any significant actions related to such
			 item, including the target date—
								(I)for the release of a report, study, or working paper;
								(II)for, and topics of, a meeting of a working paper group and each solicitation of applications for
			 grants; and
								(III)for the issuance of guidance, data collections, or requests for information.
								(iii)A list of all technical and professional advisory committees that is expected to be convened in the
			 upcoming fiscal year pursuant to section 152(h).
							(iv)The name and professional affiliations of each individual who served during the previous fiscal
			 year as an academic or professional fellow pursuant to section 152(i).
							(2)Public reports
						(A)ConsultationIn preparing any public report with respect to a specified entity, class of entities, or financial
			 product or service, the Director shall consult with any Federal department
			 or agency with expertise in regulating the entity, class of entities, or
			 financial product or service.
						(B)Report requirementsA public report described in subparagraph (A) shall include—
							(i)an explanation of any changes made as a result of a consultation under this subparagraph and, with
			 respect to any changes suggested in such consultation that were not made,
			 the reasons that the Director did not incorporate such changes; and
							(ii)information on the date, time, and nature of such consultation.
							(C)Notice and commentBefore issuing any public report described in subparagraph (A), the Director shall provide a period
			 of 90 days for public notice and comment on the report.
						(3)Cybersecurity plan
						(A)In generalThe Office shall develop and implement a cybersecurity plan that uses appropriate safeguards that
			 are adequate to protect the integrity and confidentiality of the data in
			 the possession of the Office.
						(B)GAO reviewThe Comptroller General of the United States shall annually audit the cybersecurity plan and its
			 implementation described in subparagraph (A).
						.
		
